Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT*

 

This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), made and entered into as of August 12, 2009, is by and among
WINMARK CORPORATION, (the “Company”), the Subsidiaries of the Company that are
or may from time to time become parties to the Credit Agreement (together with
the Company and their respective successors and assigns, the “Loan Parties”),
each lender from time to time party to the Credit Agreement (the “Lenders”), and
BANK OF AMERICA, N.A. (as successor by merger to LaSalle Bank National
Association) as Administrative Agent for the Lenders (the “Agent”).

 

RECITALS

 

1.             The Lenders, the Agent, the Loan Parties and The PrivateBank and
Trust Company, as Documentation Agent (the “Documentation Agent”), entered into
an Amended and Restated Revolving Credit Agreement dated as of June 10, 2008,
(as the same may from time to time be amended, restated, or modified, the
“Credit Agreement”).

 

2.             The Loan Parties have elected to reduce the amount of the
Aggregate Commitments pursuant to Section 6.3 of the Credit Agreement and the
Lenders and the Loan Parties desire to amend certain provisions of the Credit
Agreement to accommodate such reduction, subject to the terms and conditions set
forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:


 


SECTION 1.               CAPITALIZED TERMS.  CAPITALIZED TERMS USED HEREIN AND
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE
CREDIT AGREEMENT, UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.


 


SECTION 2.               AMENDMENT.  THE CREDIT AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:


 


SECTION 2.1     COMMITMENTS AND APPLICABLE PERCENTAGES.  SCHEDULE 2.1 TO THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ AS SET FORTH ON
EXHIBIT A TO THIS AMENDMENT, WHICH EXHIBIT A IS HEREBY MADE A PART OF THE CREDIT
AGREEMENT AS SCHEDULE 2.1 THERETO.


 

Section 2.2     Real Property.  Schedule 9.17 to the Credit Agreement is hereby
amended and restated to read as set forth on Exhibit B to this Amendment, which
Exhibit B is hereby made a part of the Credit Agreement as Schedule 9.17
thereto.

 

--------------------------------------------------------------------------------

* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.

 

--------------------------------------------------------------------------------


 


SECTION 2.3     ACCOUNTS.  SCHEDULE 9.23 TO THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ AS SET FORTH ON EXHIBIT C TO THIS AMENDMENT, WHICH
EXHIBIT C IS HEREBY MADE A PART OF THE CREDIT AGREEMENT AS SCHEDULE 9.23
THERETO.


 


SECTION 3.               EFFECTIVENESS OF AMENDMENT.  UPON DELIVERY BY THE LOAN
PARTIES OF, AND COMPLIANCE BY THE LOAN PARTIES WITH, THE FOLLOWING, THIS
AMENDMENT SHALL BECOME EFFECTIVE IMMEDIATELY:


 


SECTION 3.1     AMENDMENT.  THIS AMENDMENT, DULY EXECUTED BY THE LOAN PARTIES.


 


SECTION 3.2     NOTES.  AMENDED AND RESTATED NOTES, DULY EXECUTED BY THE LOAN
PARTIES, IN FAVOR OF EACH LENDER.


 


SECTION 3.3     RESOLUTIONS.  A COPY OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY) OF EACH LOAN PARTY AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND ANY OTHER DOCUMENTS OR
INSTRUMENTS TO BE EXECUTED BY SUCH LOAN PARTY IN CONNECTION WITH THIS AMENDMENT
(COLLECTIVELY, THE “AMENDMENT DOCUMENTS”) CERTIFIED AS TRUE AND ACCURATE BY,
WITH RESPECT TO WINMARK CORPORATION, ONE OF ITS SENIOR OFFICERS, AND WITH
RESPECT TO EACH OTHER LOAN PARTY, ONE OF ITS SENIOR OFFICERS OR ITS DULY
APPOINTED KEEPER OF THE RECORDS, ALONG WITH A CERTIFICATION BY SUCH AUTHORIZED
INDIVIDUAL (I) CERTIFYING THERE HAS BEEN NO AMENDMENT TO THE ARTICLES OF
INCORPORATION AND BYLAWS OF SUCH LOAN PARTY SINCE TRUE AND ACCURATE COPIES OF
THE SAME WERE DELIVERED TO THE AGENT IN CONNECTION WITH THE CONSUMMATION OF THE
CREDIT AGREEMENT, OR IF SUCH DOCUMENTS HAVE BEEN AMENDED, CERTIFYING THAT TRUE
AND ACCURATE COPIES OF SUCH AMENDMENT HAVE BEEN ATTACHED THERETO, OR IF SUCH
DOCUMENTS HAVE NOT BEEN PREVIOUSLY DELIVERED, ATTACHING SUCH DOCUMENTS AND
CERTIFYING THAT SUCH DOCUMENTS ARE TRUE, ACCURATE AND COMPLETE, AND
(II) IDENTIFYING EACH OFFICER OF SUCH LOAN PARTY AUTHORIZED TO EXECUTE THE
AMENDMENT DOCUMENTS, AND CERTIFYING AS TO SPECIMENS OF SUCH OFFICER’S SIGNATURES
AND SUCH OFFICER’S INCUMBENCY IN SUCH OFFICES AS SUCH OFFICER HOLDS.


 


SECTION 3.4     OTHER.  THE LOAN PARTIES SHALL HAVE SATISFIED SUCH OTHER
CONDITIONS AS SPECIFIED BY THE AGENT, INCLUDING PAYMENT OF ALL INVOICED BUT
UNPAID LEGAL FEES AND EXPENSES INCURRED BY THE AGENT THROUGH THE DATE OF THIS
AMENDMENT IN CONNECTION WITH THE CREDIT AGREEMENT AND THE AMENDMENT DOCUMENTS.

 

2

--------------------------------------------------------------------------------



 


SECTION 4.               REPRESENTATIONS, WARRANTIES, AUTHORITY, NO ADVERSE
CLAIM.


 


SECTION 4.1     REASSERTION OF REPRESENTATIONS AND WARRANTIES.  THE LOAN PARTIES
HEREBY REPRESENT TO THE AGENT AND THE LENDERS THAT ON AND AS OF THE DATE HEREOF
AND AFTER GIVING EFFECT TO THIS AMENDMENT (A) ALL OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE, CORRECT AND COMPLETE IN
ALL RESPECTS AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT
FOR CHANGES PERMITTED BY THE TERMS OF THE CREDIT AGREEMENT, AND (B) THERE WILL
EXIST NO DEFAULT, EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT ON SUCH DATE WHICH HAS NOT BEEN
WAIVED BY THE BANK.


 


SECTION 4.2     AUTHORITY, NO CONFLICT, NO CONSENT REQUIRED.  EACH LOAN PARTY
REPRESENTS AND WARRANTS TO THE AGENT AND THE LENDERS THAT THE SUCH LOAN PARTY
HAS THE POWER AND LEGAL RIGHT AND AUTHORITY TO ENTER INTO THE AMENDMENT
DOCUMENTS AND HAS DULY AUTHORIZED AS APPROPRIATE THE EXECUTION AND DELIVERY OF
THE AMENDMENT DOCUMENTS AND OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND
DELIVERED BY SUCH LOAN PARTY IN CONNECTION HEREWITH OR THEREWITH BY PROPER
CORPORATE ACTION, AND NONE OF THE AMENDMENT DOCUMENTS NOR THE AGREEMENTS
CONTAINED HEREIN OR THEREIN CONTRAVENES OR CONSTITUTES A DEFAULT UNDER ANY
AGREEMENT, INSTRUMENT OR INDENTURE TO WHICH SUCH LOAN PARTY IS A PARTY OR A
SIGNATORY OR A PROVISION OF SUCH LOAN PARTY’S ARTICLES OF INCORPORATION, BYLAWS
OR ANY OTHER AGREEMENT OR REQUIREMENT OF LAW, OR RESULT IN THE IMPOSITION OF ANY
LIEN ON ANY OF ITS PROPERTY UNDER ANY AGREEMENT BINDING ON OR APPLICABLE TO SUCH
LOAN PARTY OR ANY OF ITS PROPERTY EXCEPT, IF ANY, IN FAVOR OF THE AGENT FOR THE
BENEFIT OF THE LENDERS.  THE LOAN PARTIES REPRESENT AND WARRANT THAT NO CONSENT,
APPROVAL OR AUTHORIZATION OF OR REGISTRATION OR DECLARATION WITH ANY PERSON,
INCLUDING BUT NOT LIMITED TO ANY GOVERNMENTAL AUTHORITY, IS REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY BY THE LOAN PARTIES OF THE AMENDMENT
DOCUMENTS OR OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE LOAN
PARTIES IN CONNECTION THEREWITH OR THE PERFORMANCE OF OBLIGATIONS OF THE LOAN
PARTIES THEREIN DESCRIBED, EXCEPT FOR THOSE WHICH THE LOAN PARTIES HAVE OBTAINED
OR PROVIDED AND AS TO WHICH THE LOAN PARTIES HAVE DELIVERED CERTIFIED COPIES OF
DOCUMENTS EVIDENCING EACH SUCH ACTION TO THE AGENT.


 


SECTION 4.3     NO ADVERSE CLAIM.  THE LOAN PARTIES WARRANT, ACKNOWLEDGE AND
AGREE THAT NO EVENTS HAVE BEEN TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE
DATE HEREOF WHICH WOULD GIVE THE LOAN PARTIES A BASIS TO ASSERT A DEFENSE,
OFFSET OR COUNTERCLAIM TO ANY CLAIM OF THE LENDERS AND THE AGENT WITH RESPECT TO
THE OBLIGATIONS.

 

3

--------------------------------------------------------------------------------



 


SECTION 5.               AFFIRMATION OF CREDIT AGREEMENT, FURTHER REFERENCES,
AFFIRMATION OF SECURITY INTEREST.  EACH LENDER, THE AGENT AND EACH LOAN PARTY
ACKNOWLEDGES AND AFFIRMS THAT THE CREDIT AGREEMENT, AS HEREBY AMENDED, IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS AND ALL TERMS, CONDITIONS AND PROVISIONS
OF THE CREDIT AGREEMENT, EXCEPT AS AMENDED BY THIS AMENDMENT, SHALL REMAIN
UNMODIFIED AND IN FULL FORCE AND EFFECT.  ALL REFERENCES IN ANY DOCUMENT OR
INSTRUMENT TO THE CREDIT AGREEMENT ARE HEREBY AMENDED AND SHALL REFER TO THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.  EACH LOAN PARTY CONFIRMS TO THE
LENDERS AND THE AGENT THAT THE OBLIGATIONS UNDER THE SECURITY AGREEMENT TO WHICH
IT IS A PARTY, AS AMENDED HEREBY, AND ALL OF THE TERMS, CONDITIONS, PROVISIONS,
AGREEMENTS, REQUIREMENTS, PROMISES, OBLIGATIONS, DUTIES, COVENANTS AND
REPRESENTATIONS OF SUCH LOAN PARTY UNDER SUCH DOCUMENTS AND ANY AND ALL OTHER
DOCUMENTS AND AGREEMENTS ENTERED INTO WITH RESPECT TO THE OBLIGATIONS UNDER THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND ARE HEREBY RATIFIED
AND AFFIRMED IN ALL RESPECTS BY SUCH LOAN PARTY.


 


SECTION 6.               MERGER AND INTEGRATION, SUPERSEDING EFFECT.  THIS
AMENDMENT, FROM AND AFTER THE DATE HEREOF, EMBODIES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES AND HAS MERGED INTO THIS
AMENDMENT ALL PRIOR ORAL AND WRITTEN AGREEMENTS ON THE SAME SUBJECTS BY AND
BETWEEN THE PARTIES HERETO WITH THE EFFECT THAT THIS AMENDMENT SHALL CONTROL
WITH RESPECT TO THE SPECIFIC SUBJECTS HEREOF AND THEREOF.


 


SECTION 7.               SUCCESSORS.  THE AMENDMENT DOCUMENTS SHALL BE BINDING
UPON EACH LOAN PARTY, THE LENDERS AND THE AGENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE LOAN PARTIES, THE LENDERS AND
THE AGENT AND THE SUCCESSORS AND ASSIGNS OF THE LENDERS AND THE AGENT.


 


SECTION 8.               LEGAL EXPENSES.  AS PROVIDED IN SECTION 16.5 OF THE
CREDIT AGREEMENT, THE LOAN PARTIES AGREE TO REIMBURSE THE AGENT UPON DEMAND FOR
ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING FILING AND RECORDING COSTS AND
FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE COUNSEL TO THE AGENT (DETERMINED ON
THE BASIS OF SUCH COUNSEL’S GENERALLY APPLICABLE RATES, WHICH MAY BE HIGHER THAN
THE RATES SUCH COUNSEL CHARGES THE AGENT IN CERTAIN MATTERS) AND/OR THE
ALLOCATED COSTS OF IN-HOUSE COUNSEL INCURRED FROM TIME TO TIME) INCURRED IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, ENFORCEMENT AND COLLECTION OF THIS
AMENDMENT AND THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS NEGOTIATED AND PREPARED
IN CONNECTION WITH THIS AMENDMENT AND THE LOAN DOCUMENTS.


 


SECTION 9                COUNTERPARTS.  THE AMENDMENT DOCUMENTS MAY BE EXECUTED
IN SEVERAL COUNTERPARTS AS DEEMED NECESSARY OR CONVENIENT, EACH OF WHICH, WHEN
SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, PROVIDED THAT ALL SUCH COUNTERPARTS
SHALL BE REGARDED AS ONE AND THE SAME DOCUMENT, AND EITHER PARTY TO THE
AMENDMENT DOCUMENTS MAY EXECUTE ANY SUCH AGREEMENT BY EXECUTING A COUNTERPART OF
SUCH AGREEMENT.


 

Section 10              Governing Law.  THE AMENDMENT DOCUMENTS SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT
TO CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

LOAN PARTIES:

WINMARK CORPORATION

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

President, Finance and Administration and Treasurer

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

 

 

 

 

 

 

WINMARK CAPITAL CORPORATION

 

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GROW BIZ GAMES, INC.

 

 

 

By:

/s/ Brett D. Heffes

 

Name:

Brett D. Heffes

 

Title:

Treasurer

 

 

[Signature Page to First Amendment to Amended and Restated Revolving Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (as successor by merger to LaSalle Bank National
Association), as Administrative Agent

 

 

 

 

By:

/s/ A. Quinn Richardson

 

Name:

A. Quinn Richardson

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A (as successor by merger to LaSalle Bank National
Association), as a Lender and L/C Issuer

 

 

 

 

By:

/s/ A. Quinn Richardson

 

Name:

A. Quinn Richardson

 

Title:

Senior Vice President

 

 

[Signature Page to First Amendment to Amended and Restated Revolving Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ Peter Pricco

 

Name:

Peter Pricco

 

Title:

Associate Managing Director

 

 

[Signature Page to First Amendment to Amended and Restated Revolving Credit
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

SCHEDULE 2.1

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

 

Bank of America, N.A. (as successor by merger to LaSalle Bank National
Association)

 

$

21,818,181.82

 

54.545454546

%

 

 

 

 

 

 

The PrivateBank and Trust Company

 

$

18,181,818.18

 

45.454545454

%

 

 

 

 

 

 

Total

 

$

40,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

SCHEDULE 9.17

REAL PROPERTY

 

Property Type:   Winmark Corporation headquarters

(Leased)

 

 

 

Property Location:

605 Highway 169 North, Suite 400

 

 

Minneapolis, MN 55441

 

 

 

 

Lessor:

Utah State Retirement Investment Fund,

 

 

an independent agency of the State of Utah

 

 

c/o CB Richard Ellis

 

 

510 Marquette Ave., Suite 250

 

 

Minneapolis, MN 55435

 

 

 

 

Property Type:   Winmark Capital Corporation Office Space

(Leased)

 

 

 

Property Location:

1942 Broadway Suite # 318 & 317

 

 

Boulder, CO 80302

 

 

 

 

Lessor:

Office Partners, Inc. (d/b/a Broadway Suites, Inc.)

 

1942 Broadway

 

 

Boulder, CO 80302

 

 

 

 

Property Type:   Winmark Capital Corporation Office Space

(Leased)

 

 

 

Property Location:

2 Ravinia Drive, Suite # 500

 

 

Atlanta, GA 30346

 

 

 

 

Lessor:

The Regus Group

 

 

3003 Summit Blvd., Suite 1400

 

 

Atlanta, GA 30319

 

 

 

 

Property Type:   Winmark Capital Corporation Office Space

(Leased)

 

 

 

Property Location:

1309 State Street, Suite A

 

 

Santa Barbara, CA 93101

 

 

 

 

Lessor:

State Street GBF, LLC

 

 

116 East Sola Street

 

 

Santa Barbara, CA 93101

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

SCHEDULE 9.23

ACCOUNTS

 

I.              Winmark Corporation

 

Bank of America

 

Winmark Corporation Corporate*

 

Winmark Corporation Buying Group*

 

Winmark Corporation Payroll*

 

Winmark Corporation Royalty*

 

 

 

Bank of Montreal

Piper Jaffray*

Winmark Corporation*

 

 

 

Royal Bank of Canada

Fidelity Investments*

Winmark Corporation*

 

 

 

The PrivateBank

Feltl and Company*

Winmark Corporation*

 

 

II.            Wirth Business Credit, Inc.

 

Bank of America

Wirth Business Credit, Inc.*

Wirth Business Credit, Inc. Payroll*

 

III.           Winmark Capital Corporation

 

Bank of America

Winmark Capital Corporation*

Winmark Capital Corporation Payroll*

 

--------------------------------------------------------------------------------

*  Material has been omitted pursuant to a request for confidential treatment
and the material has been file separately.

 

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED NOTE

 

 

August 12, 2009

$21,818,181.82

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of Bank of America, N.A. (as successor by merger to LaSalle Bank
National Association) (the “Lender”) at the Administrative Agent’s Office (as
defined in the Credit Agreement) the aggregate unpaid amount of all Loans made
to the undersigned by the Lender pursuant to the Credit Agreement referred to
below (as shown in the records of the Lender), such principal amount to be
payable on the dates set forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Fourth Amended and Restated Note amends and restates that certain Third
Amended and Restated Note dated June 10, 2008, in the original principal amount
of $30,000,000 issued by the undersigned to the order of the Lender (the “Prior
Note”).  It is expressly intended, understood and agreed that this Fourth
Amended and Restated Note shall replace the Prior Note as evidence of such
indebtedness of the undersigned to the Lender, and such indebtedness of the
undersigned to the Lender heretofore represented by the Prior Note, as of the
date hereof, shall be considered outstanding hereunder from and after the date
hereof and shall not be considered paid (nor shall the undersigned’s obligation
to pay the same be considered discharged or satisfied) as a result of the
issuance of this Fourth Amended and Restated Note.

 

This Fourth Amended and Restated Note evidences indebtedness incurred under, and
is subject to the terms and provisions of, the Amended and Restated Revolving
Credit Agreement, dated as of June 10, 2008 (as amended, supplemented or
modified, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, certain
lenders party thereto and the Lender, to which Credit Agreement reference is
hereby made for a statement of the terms and provisions under which this Fourth
Amended and Restated Note may or must be paid prior to its due date or its due
date accelerated.

 

This Fourth Amended and Restated Note is made under and governed by the laws of
the State of Minnesota applicable to contracts made and to be performed entirely
within such State.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President, Finance and Administration

 

Title:

Treasurer

 

and Treasurer

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING NOTE

 

 

August 12, 2009

$18,181,818.18

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of The PrivateBank and Trust Company (the “Lender”) at the
Administrative Agent’s Office (as defined in the Credit Agreement) the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown in the records of the Lender), such
principal amount to be payable on the dates set forth in the Credit Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Amended and Restated Revolving Note amends and restates that certain
Revolving Note dated June 10, 2008, in the original principal amount of
$25,000,000 issued by the undersigned to the order of the Lender (the “Prior
Note”).  It is expressly intended, understood and agreed that this Amended and
Restated Revolving Note shall replace the Prior Note as evidence of such
indebtedness of the undersigned to the Lender, and such indebtedness of the
undersigned to the Lender heretofore represented by the Prior Note, as of the
date hereof, shall be considered outstanding hereunder from and after the date
hereof and shall not be considered paid (nor shall the undersigned’s obligation
to pay the same be considered discharged or satisfied) as a result of the
issuance of this Amended and Restated Revolving Note.

 

This Amended and Restated Revolving Note evidences indebtedness incurred under,
and is subject to the terms and provisions of, the Amended and Restated
Revolving Credit Agreement, dated as of June 10, 2008 (as amended, supplemented
or modified, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, Bank of
America, N.A. (as successor by merger to LaSalle Bank National Association),
certain other lenders party thereto and the Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Amended and Restated Revolving Note may or must be paid prior to its due
date or its due date accelerated.

 

This Amended and Restated Revolving Note is made under and governed by the laws
of the State of Minnesota applicable to contracts made and to be performed
entirely within such State.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President, Finance and Administration

 

Title:

Treasurer

 

and Treasurer

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------